UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2013 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 10863 Rockley Rd Houston, TX 77099 (Address of principal executive offices) (Zip Code) (832)934-1825 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ . Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ On November 8, 2013, there were 37,164,476 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three and Nine Months Ended September 30, 2013 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofSeptember 30, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Comprehensive Income (unaudited) for the Three and Nine months endedSeptember 30, 2013 and 2012 2 Condensed Consolidated Statements of Stockholders’ Equity as of September 30, 2013 (unaudited) 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the Nine months ended September 30, 2013 and 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PARTII. INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 54 Signatures 55 ii Table Of Contents Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 and in our Quarterly Report on this Form 10-Q. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. iii Table Of Contents PART I.FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Note Receivable ─ Prepaid income taxes Deferred income taxes Total current assets Property and equipment, net Other assets: Investments ─ Goodwill Intangible assets, net Note Receivable ─ Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued personnel expenses Accrued allowances Other accrued expenses Put option and contingent consideration – Cypress acquisition Other liabilities Debt Total current liabilities Long-term liabilities Put option and contingent consideration – Cypress acquisition Other liabilities ─ Debt Deferred income taxes Total liabilities Commitments and contingencies (Note 17) Temporary Equity Common stock subject to repurchase (3,565,692and 4,427,084 shares as of September 30, 2013 and December 31, 2012, respectively) STOCKHOLDERS’ EQUITY Common stock, $.01 par value, 90,000,000 shares authorized, 39,903,469 and 34,994,828 issued and 37,783,578 and 34,030,351 outstanding at September 30, 2013 and December 31, 2012, respectively) Treasury stock, at cost (2,119,891 and 2,072,810 shares held at September 30, 2013 and December 31, 2012, respectively) (3,980,629 ) (3,772,410 ) Additional paid-in capital Retained earnings Accumulated other comprehensive income ─ Totalequity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Table Of Contents PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months Ended September 30, Nine months ended September 30, Net revenues $ Costs and operating expenses: Cost of product sales Selling, general and administrative expenses Research and development expense Loss from the operations of the joint venture with SEEK ─ ─ ─ Depreciation and amortization expense (Gain) loss on sale of assets (3,601 ) ─ ─ Total costs and operating expenses Loss from operations (6,318,472 ) (681,773 ) (22,926,510 ) ) Other income (expense): Change in fair value of put right (2,145,700 ) ─ (6,116,489 ) ─ Change in fair value of contingent consideration ─ ─ Interest expense, net (782,782 ) (3,491,966 ) ) Gain on sale of investment ─ ─ ─ Total other (loss) income, net (2,406,482 ) (5,198,192 ) ) Loss before income taxes (8,724,954 ) (674,342 ) (28,124,702 ) ) Income tax (benefit) provision (2,676,000 ) (404,000 ) (8,060,000 ) ) Net Loss $ ) $ ) $ ) $ ) Reclassification adjustment for net realized gain included in net income (loss), net of income tax ─ (2,975,118 ) Comprehensive (Loss) income $ ) $ $ ) $ Net Loss per share, basic $ ) $ ) $ ) $ Net Loss per share, diluted $ ) $ ) $ ) $ Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive income Total Balance at December 31, 2012 $ $ $
